DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-15 are pending and have been examined, where claims 1-15 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a feature extractor configured to extract, from each superpixel in the plurality of superpixels, a feature vector comprising a plurality of image features; a clustering engine configured to assign the plurality of superpixels to a predefined number of clusters, each cluster being characterized by a centroid vector of feature vectors of superpixels assigned to the cluster” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/EP2017/077999, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.


[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su “Superpixel-Based Segmentation of Glioblastoma Multiforme from Multimodal MR Images” in view of Yano (US 20140056518).

With regards to claim 1, Su discloses an image analysis system for analyzing biological specimen images, the image analysis system comprising:
a superpixel generator configured to obtain a biological specimen image and group pixels of the biological specimen image into a plurality of superpixels (see 2.2 Segmenting Images into Super Pixel, the k mean process is read as generating the super pixel);

    PNG
    media_image1.png
    135
    547
    media_image1.png
    Greyscale

a feature extractor configured to extract, from each superpixel in the plurality of superpixels, a feature vector comprising a plurality of image features (see 2.2 Segmenting Images into Super Pixel);

    PNG
    media_image2.png
    132
    544
    media_image2.png
    Greyscale

a clustering engine configured to assign the plurality of superpixels to a predefined number of clusters, each cluster being characterized by a centroid vector of feature vectors of superpixels assigned to the cluster (see 2.3 Graph Spectral Clustering of Superpixels); and

    PNG
    media_image3.png
    62
    539
    media_image3.png
    Greyscale

where the K-means uses centroid for clustering,

    PNG
    media_image4.png
    105
    537
    media_image4.png
    Greyscale
.
for each superpixel in the plurality of superpixels, clustering information identifying the one cluster to which the superpixel is assigned (see 2.3 Graph Spectral Clustering of Superpixels, assigning the original point vi to cluster j if and only if row i of the matrix Y is assigned to cluster j):

    PNG
    media_image5.png
    60
    550
    media_image5.png
    Greyscale

Su is silent in disclosing a storage interface configured to store. However, Su teaches utilizing image data from 15 patients who have been diagnosed with GBM, which suggests a storage device strong image super pixel data. Yano discloses a storage interface configured to store (see paragraph 42, determines that the clustering process is completed (YES in step S406), stores the result of clustering as a superpixel, and ends the process). The combination of Su and Yano as a whole discloses all limitations of clam 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include storing super pixel in a storage device in order to place data in a known area in a storage device for easy data retrieval.  

With regards to claim 2, the combination of Su and Yano as a whole discloses a graph engine configured to: obtain the clustering information stored by the storage interface (see Yano, Experiment and Results, data are taken from 15 patients, where the data is inherently retrieved from a storage device); based at least on the clustering information, construct a graph comprising a plurality of nodes (see Su, 3 Graph Spectral Clustering of Super Pixel), wherein adjacent nodes correspond to adjacent superpixels in the biological specimen image and are connected by a weighted edge (see figure 3, middle row is read as superpixel where each intersection is read as a node), wherein the weighted edge has a weight corresponding to a distance between clusters to which the adjacent superpixels belong (see equation 3, omega and 1-omega are read as the weight); and use the graph to perform a graph-based image processing task (see 2.3 Graph spectral Clustering of Superpixel, 6, assigning the original point vi to cluster j if and only if row i of the matrix Y is assigned to cluster j). See the motivation for claim 1. 


    PNG
    media_image6.png
    260
    670
    media_image6.png
    Greyscale


With regards to claim 4, the combination Su and Yano as a whole discloses the image analysis system of any one of claims 2, wherein: the clustering engine is further configured to precalculate distances between each two clusters in the predefined number of clusters (see Su equation 2, distances are calculated between two clusters);

    PNG
    media_image7.png
    112
    352
    media_image7.png
    Greyscale

 the storage interface is further configured to store the precalculated distances (see Yano, paragraph 42, determines that the clustering process is completed, YES in step S406, stores the result of clustering as a superpixel, and ends the process); and the graph engine is further configured to obtain the precalculated distances stored by the storage interface, and to construct the graph based on the precalculated distances (see 2.3 Graph Spectral Clustering of Superpixels):

    PNG
    media_image8.png
    242
    677
    media_image8.png
    Greyscale

See the motivation for claim 4. 

With regards to claim 5, the combination of Su and Yano as a whole discloses the image analysis system of any one of claims 2, wherein:
the storage interface is further configured to store centroid vectors of the predefined number of clusters (see Su, 2.2 Segmenting Images into Superpixels); and

    PNG
    media_image9.png
    127
    681
    media_image9.png
    Greyscale

the graph engine is further configured to obtain the centroid vectors, to calculate distances between each two clusters in the predefined number of clusters based on the centroid vectors, and to construct the graph based on the calculated distances (see equation 1 and equation 2):

    PNG
    media_image10.png
    107
    345
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    96
    668
    media_image11.png
    Greyscale
.

With regards to claims 9 and 15, see the rationale and rejection for claim 1. In addition, see paragraph 67 of Yano. 

With regards to claim 10, see the rationale and rejection for claim 4.

With regards to claim 11, see the rationale and rejection for claim 5.

With regards to claim 12, see the rationale and rejection for claims 2 and 5.

With regards to claim 13, see the rationale and rejection for claims 2 and 5.

With regards to claim 14, see the rationale and rejection for claim 1 and 5.

3.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su “Superpixel-Based Segmentation of Glioblastoma Multiforme from Multimodal MR Images” in view of Yano (US 20140056518) and Zhao (US 20090148011).

With regards to claim 6, the combination of Su and Yano as a whole discloses the image analysis system of any one of claims 2, further comprising a user-interface module configured to collect from a user at least one annotation identifying a plurality of same-segment superpixels in the biological specimen image. Zhao discloses a user-interface module configured to collect 

With regards to claim 7, Su the image analysis system of claim 6, wherein the clustering engine is further configured to determine, based on the at least one annotation, a set of feature weights associated with the plurality of image features (see 3.2 Comparison with other Methods):

    PNG
    media_image12.png
    98
    675
    media_image12.png
    Greyscale
.
See the motivation for claim 6.

With regards to claim 8, Su discloses the image analysis system of claim 7, wherein the clustering engine is configured to assign the plurality of superpixels to the predefined number of clusters based at least on the determined set of feature weights (see Graph Spectral Clustering of Superpixel):

    PNG
    media_image13.png
    43
    671
    media_image13.png
    Greyscale

See the motivation for claim 6.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/8/21